Citation Nr: 1121279	
Decision Date: 06/01/11    Archive Date: 06/09/11	

DOCKET NO.  08-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, initially evaluated as noncompensably disabling prior to December 29, 2010, and as 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, as well as a February 2011 decision by the Appeals Management Center (AMC) in Washington, D.C.  

This case was previously before the Board in September 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

FINDINGS OF FACT

1.  Prior to December 29, 2010, the Veteran exhibited no more than Level I hearing impairment in his service-connected right ear and Level II hearing impairment in his service-connected left ear.  

2.  The Veteran currently exhibits no more than Level IV hearing impairment in his service-connected right ear, and Level V hearing impairment in his service-connected left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-connected bilateral hearing loss prior to December 29, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 and Part 4, Code 6100 (2010).

2.  The criteria for an evaluation in excess of 10 percent for service-connected bilateral hearing loss on or after December 29, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 and Part 4, Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in July 2004 and July 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for an increased rating, he needed to show that his service-connected disability (in this case, hearing loss) had undergone an increase in severity.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes:  his multiple contentions, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an increased rating for service-connected bilateral hearing loss.  In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Moreover, while the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. § Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Where, as in this case, an appeal stems from an initial rating, VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of June 2005, the RO granted service connection and a noncompensable evaluation for bilateral hearing loss, effective from April 1, 2004, the date following the Veteran's discharge from service.  The Veteran voiced his disagreement with the assignment of that noncompensable evaluation, and the current appeal ensued.

At the time of a VA audiometric examination for compensation purposes in August 2004, the Veteran stated that, while in service, he worked as a nurse in the operating room, during the course of which he was exposed to the hazardous noise of drills.  The Veteran further indicated that ear protection was not routinely used due to problems with the plugs falling out, and potentially contaminating the surgical field.

Audiometric examination revealed pure tone air conduction threshold levels, in decibels as follows:  




HERTZ




1000
2000
3000
4000
SDS
RIGHT
20
15
40
50
96
LEFT
15
30
50
60
94

Speech discrimination ability, obtained through the use of Maryland CNC word lists, was 96 percent in the Veteran's right ear, and 94 percent in the left ear.  According to the examining audiologist, audiometric evaluation showed normal hearing thresholds through 2,000 Hertz in the right ear, and 1,000 Hertz in the left ear, sloping to a moderate sensorineural hearing loss in the right ear, and a severe sensorineural hearing loss in the left ear.  The pertinent diagnosis noted was of a bilateral, moderate to severe high frequency sensorineural hearing loss in the frequency range from 3,000 to 8,000 Hertz with good speech discrimination ability.

On subsequent VA audiometric examination in December 2005, pure tone air conduction threshold levels, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
SDS
RIGHT
15
20
45
40
96
LEFT
15
35
60
55
88

Speech discrimination ability was 96 percent in the Veteran's right ear, and 88 percent in his left ear.  The pertinent diagnosis noted was bilateral high frequency sensorineural hearing loss, somewhat worse in the left ear than the right ear.  

On VA audiometric examination in July 2007, it was noted that the Veteran's claims folder was available, and had been reviewed.  That review revealed that the Veteran had served in the United States Navy from March 1984 to March 2004, as both a hospital corpsman, and a nurse.  Further review showed that the Veteran had worked as a gas station attendant from 1976 to 1981, as a security guard from 1981 to 1983, in insurance sales from 1980 to 1983, and as a truck driver from 1981 to 1983.  When questioned, the Veteran complained of decreased hearing in both ears since his military service.  Further noted was that the Veteran had experienced unprotected noise exposure from firearms while hunting for one to two years prior to his entry into military service.  When further questioned, the Veteran stated that he had "mostly protected" noise exposure from firearms during training, qualification, and field exercises.  Moreover, according to the Veteran, he was able to wear hearing protection approximately 95 percent of the time when exposed to loud sounds.  Significantly, the Veteran denied any noise exposure from his work or recreational activities.

Audiometric examination revealed pure tone air conduction threshold levels in decibels, as follows:  




HERTZ



1000
2000
3000
4000
SDS
RIGHT
15
30
50
55
92
LEFT
15
40
60
60
92

Speech recognition ability was 92 percent for both the right and left ears.  According to the examiner, the Veteran exhibited a moderate high frequency sensorineural hearing loss with excellent speech discrimination.  

A private audiometric examination conducted in February 2009 showed pure tone air conduction threshold levels in decibels, as follows:  




HERTZ



1000
2000
3000
4000
SDS
RIGHT
20
30
50
55
100
LEFT
20
45
60
60
50

Speech recognition ability was 100 percent in the Veteran's right ear, and 50 percent in his left ear.  

At the time of a subsequent private audiometric examination in July 2009, pure tone air conduction threshold levels, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
SDS
RIGHT
20
25
45
55
84
LEFT
20
35
50
60
72

Speech recognition ability was 84 percent in the Veteran's right ear, and 72 percent in the left ear.

At the time of a private audiometric examination in January 2010, the Veteran reported difficulty understanding conversation on a daily basis.  Further noted was that the Veteran currently utilized 2006 digital completely-in-canal hearing aids in both ears.  

Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  




HERTZ



1000
2000
3000
4000
SDS
RIGHT
25
30
50
55

LEFT
30
40
60
65


At the time of a VA audiometric examination for compensation purposes in December 2010, it was noted that the Veteran's claims folder was available, and had been reviewed.  According to the examiner, a compensation and pension evaluation conducted in December 2005 yielded results consistent with those obtained just prior to retirement.  Moreover, more recent audiograms conducted in July 2009 showed evidence of a mild to moderate sensorineural hearing loss in the frequency range from 3,000 Hertz in the right ear, with a mild to severe sensorineural hearing loss in that same frequency range in the left ear.  

When questioned, the Veteran indicated that he had been fitted with two hearing aids by the VA in 2005.  However, in the Veteran's opinion, those hearing aids did not address most of his problems, in particular, in the operating room.  More specifically, according to the Veteran, his hearing aids caused physical pain and irritation when he wore them, with the result that he was unable to use them for extended periods of time.  According to the Veteran, his supervisors were concerned about his ability to communicate in the operating room.  Reportedly, while the Veteran had gone back to his hearing aid dispenser for adjustments, his problems had "not been resolved."  

When further questioned, the Veteran indicated that he continued to work in the medical field as a surgical nurse.  According to the Veteran, his hearing loss created special problems in the operating room.  More specifically, in addition to being unable to use amplification due to pain, the Veteran experienced poor resolution from noise, in particular, high noise levels from drills and cautery.  Moreover, given that the surgeon's face and the faces of other staff in the operating room were masked, the Veteran was unable to see their faces in an attempt to obtain "clearer understanding."  The Veteran indicated that the effect of his hearing loss on daily activities was "challenging."  More specifically, the Veteran experienced difficulty hearing and understanding in any kind of background noise.  While he attempted to wear his hearing aids in social situations, according to the Veteran, he experienced problems with physical discomfort, as well as poor sound quality.  Significantly, in the Veteran's opinion, his understanding for speech had declined over time.

Audiometric examination revealed pure tone air conduction threshold levels in decibels, as follows:  




HERTZ



1000
2000
3000
4000
SDS
RIGHT
25
30
50
55
72
LEFT
25
45
55
65
62

Speech recognition ability was 72 percent in the Veteran's right ear, and 62 percent in his left ear.  A performance intensity function yielded discrimination scores of 76 percent in the right ear, and 68 percent in the left ear.  According to the examiner, pure tone thresholds were consistent with a mild to moderate sensorineural hearing loss in the right ear and a mild to moderately severe sensorineural hearing loss in the left ear.  Word recognition scores were described as fair at 72 percent in the right ear, and 62 percent in the left ear.  In the opinion of the examiner, the Veteran had experienced a decline in communication skills as a result of a shift in his hearing thresholds, a decline in word recognition, and inadequate amplification.  More importantly, the decline in the Veteran's word recognition scores had affected his communication in the workplace, as well as in social situations.  Under the circumstances, it was recommended that the Veteran obtain newer, "open fit" digital amplification with FM capability in an attempt to improve his communication skills in the operating room.

Pursuant to applicable law and regulation, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination (recognition) tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100 (2010).  

In the case at hand, it is clear that, prior to December 29, 2010, the Veteran exhibited nor more than Level I hearing impairment in his right ear, and Level II hearing impairment in his left ear.  More specifically, at the time of the aforementioned VA audiometric examination in August 2004, the Veteran exhibited Level I hearing impairment in both his right and left ears.  While on VA audiometric examination in December 2005, the Veteran exhibited Level I hearing impairment in his right ear, and Level II hearing impairment in his left ear, as of the time of a subsequent VA audiometric examination in July 2007, the Veteran once again exhibited Level I hearing impairment in both his right and left ears.  Significantly, all of the aforementioned audiometric results are consistent with the noncompensable evaluation assigned for that time period.  

The Board acknowledges that, in February and July 2009, and once again in January 2010, the Veteran underwent private audiometric examinations.  However, none of those private examinations appear to have been adequate for rating purposes.  Even assuming, for the sake of argument, that such examinations were adequate, the results obtained were consistent with no more than a noncompensable evaluation for the Veteran's bilateral hearing loss.  Not until the time of a recent audiometric examination on December 29, 2010 was the Veteran's hearing loss sufficient to warrant the assignment of the 10 percent evaluation now in effect.  Significantly, at that time, audiometric findings were consistent with Level IV hearing impairment in the Veteran's right ear, and Level V hearing impairment in his left ear, commensurate with a 10 percent evaluation for service-connected bilateral hearing loss.  To date, it has yet to be demonstrated that a greater than 10 percent evaluation for bilateral hearing loss is in order.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has chronicled in some detail the effect of his bilateral hearing loss on his day-to-day existence as a surgical nurse.  While the Board does not doubt the sincerity of the Veteran's statements, the examining VA audiologists, in particular, at the time of the aforementioned audiometric examination in December 2010, have clearly taken into account the effect of the Veteran's bilateral hearing loss on his day-to-day functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While it is true that the Veteran's hearing appears to have deteriorated somewhat, that deterioration is not sufficient to warrant the assignment of a greater than 10 percent evaluation for service-connected hearing loss.  Moreover, and as noted above, it has recently been recommended that the Veteran receive newer, open-fit digital amplification with FM capability to improve his communication skills in the operating room.  Under the circumstances, and based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected hearing loss is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

A compensable evaluation for service-connected bilateral hearing loss prior to December, 29, 2010 is denied.  

An evaluation in excess of 10 percent for service-connected bilateral hearing loss on or after December 29, 2010 is denied.




	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


